Title: To Thomas Jefferson from Bernard Peyton, 8 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
8 Mar: 1824.I recd your three esteemd favor’s, of different dates, together, on friday last, & immediately procured, & put on board Johnson’s boat, just setting out, ten gross the best bottle Corks I could find, the Marcoupat Peas are not to be had in the City, some are soon expected, & if in time, will still send you the quantity wanted—Waggons are scarce & as Johnson promised expedition, that the corks would reach you sooner that way than any other; he also has on board his Boats, your three Casks scuppernong Wine, just to hand, which I hope will reach you safe & pure.Your letter was recd too late to make any investigation about the robery, of your , the Boats spoken of had been in twenty four hours before it— but they had, no doubt, disposed of their booty on the river, as they could not pass the Locks with a greater number of Blls: on board, than their bill of lading called for, without indeed forging one, which they are fully capable of—Johnson protested that he knew nothing of it—Yours very Truly—Bernard PeytonP. S. Your blanks have given out—Did the P…t ever reply to your letter?—B. P.